Order entered January 6, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-01331-CR
                                     No. 05-14-01332-CR

                             THE STATE OF TEXAS, Appellant

                                              V.

                          ERIC MONTRELL HICKMON, Appellee

                      On Appeal from the County Criminal Court No. 6
                                    Dallas County, Texas
                      Trial Court Cause Nos. M11-42220G, M11-42221G

                                          ORDER
         The Court GRANTS the State’s motion for extension of time to file the State’s opening

brief.

         We ORDER the State to file its brief within THIRTY (30) DAYS from the date of this

order.


                                                     /s/   ADA BROWN
                                                           JUSTICE